The opinion of the court was delivered February 5th 1884.
Per Curiam.
— In this distribution the appellant claims under an alleged mechanics’ lien for repairs, alterations and additions to the buildings sold at sheriff’s sale. The Act of August 1st 1868, Pur. Dig. 1028, pi. 21, applicable to such claims in the city of Philadelphia, expressly declares they shall not be a lien “ except from the time of filing the claim.’’ The appellants’ claim was not filed in the lifetime of the owner of the building. When he died it was not of record, and no lien by virtue of the Act cited. By 1ns death it became a lien liké other debts of his, not of record. It was then of no higher grade. It had no preference over any other of his debts. The filing of the claim after-wards gave no preference. The claim which under the Act of 1861 was no lien until filed, could not create a lien which would relate back of the filing whether the owner of the building was living or dead, when it was filed.
Decree affirmed and appeal dismissed at the costs of the appellants.